Name: 86/151/EEC: Commission Decision of 29 April 1986 terminating the anti-dumping proceeding concerning imports of certain ball bearings originating in Thailand
 Type: Decision
 Subject Matter: nan
 Date Published: 1986-04-30

 Avis juridique important|31986D015186/151/EEC: Commission Decision of 29 April 1986 terminating the anti-dumping proceeding concerning imports of certain ball bearings originating in Thailand Official Journal L 113 , 30/04/1986 P. 0061 - 0062*****COMMISSION DECISION of 29 April 1986 terminating the anti-dumping proceeding concerning imports of certain ball bearings originating in Thailand (86/151/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 9 thereof, After consulting the Advisory Committee as provided for under the above Regulation, Whereas, A. Procedure 1. In April 1985 the Commission received a complaint lodged by the Federation of European Bearing Manufacturers' Associations (FEBMA) on behalf of British, French, German and Italian producers of ball bearings with greatest external diameter not more than 30 mm whose collective output constitutes the majority of Community production of the product in question. The complaint contained evidence of dumping and of material injury resulting therefrom which was considered sufficient to justify the initiation of the proceeding. The Commission accordingly announced, by a notice published in the Official Journal of the European Communities (2), the opening of an anti-dumping proceeding concerning imports into the Community of ball bearings with greatest external diameter not more than 30 mm falling within Common Customs Tariff heading No ex 84.62, corresponding to NIMEXE code 84.62-01, originating in Thailand. 2. The Commission officially so advised the exporter and importers known to be concerned, the representatives of the exporting country and the complainants and gave the parties directly concerned the opportunity to make known their views in writing and to request a hearing. 3. One producer/exporter and its related importers in Germany, Italy and the United Kingdom made their views known in writing. 4. No submissions were made by Community purchasers of the product in question. 5. The Commission sought and verified all information it deemed to be necessary for the purposes of a preliminary determination and carried out investigations at the premises of: Exporter: NMB (Thai) Limited, Amphoe Uthai/Ayuttaya / Thailand; Importers: - Nippon Miniature Bearing GmbH, Neu-Isenburg, Germany, - NMB Italia srl, Bareggio, Italy, - NMB (UK) Ltd., Bracknell, United Kingdom. 6. The investigation of dumping covered the period 1 April 1984 to 31 May 1985. B. Normal value 7. For the purpose of establishing normal value the Commission had to take into account that NMB (Thailand) made no sales on the domestic Thai market. It was therefore concluded that the normal value for exports to the Community from Thailand should be established on the constructed value method laid down in Article 2 (3) (b) (ii) of Regulation (EEC) No 2176/84. 8. The normal value was computed by taking the company's total costs of materials and manufacture, including overheads of the manufacturing and corporate headquarters companies, and an amount representing normal selling costs in Thailand. A profit margin of 6 % was added which was considered to be reasonable in the light of the relevant industry's performance in Thailand during a representative profitable period. In particular, the costs of materials included the costs paid by NMB (Thailand) to other firms of the NMB/Minebea group for the purchase of certain parts of ball bearings used in manufacture in Thailand. On the basis of information supplied by NMB the Commission was satisfied that the internal transfer prices for these parts corresponded to prices in the ordinary course of trade. NMB (Thailand) claimed that no selling expenses should be included in the normal value computation because under the arrangement with the Thai Government, NMB (Thailand) was not authorized to sell the product in Thailand. It is considered, however, that an exclusion of selling expenses would be contrary to the provisions of Article 2 (3) (b) (ii) of Regulation (EEC) No 2176/84. It was therefore considered reasonable to include in the normal value an amount for selling expenses found for a major company operating in Thailand and selling a similar product. C. Export price 9. Export prices were constructed on the basis of the prices at which the imported product was first resold to an independent buyer in the Community, suitably adjusted to take account of all costs incurred between importation and resale including customs duty, and of a profit margin of 6 %. This margin was considered reasonable in the light of the profit margins of independent importers of the product concerned and of other similar industrial products. D. Dumping margin 10. A comparison between normal value and export prices has shown that on a transaction-by-transaction basis NMB (Thailand)'s exports to the Community of ball bearings with greatest external diameter not more than 30 mm were not made at dumped prices. 11. In view of the above the proceeding should be terminated, HAS DECIDED AS FOLLOWS: Sole Article The proceeding in connection with the anti-dumping investigation concerning imports of ball bearings with greatest external diameter not more than 30 mm falling within Common Customs Tariff heading No ex 84.62, corresponding to NIMEXE code ex 84.62-01, originating in Thailand, is hereby terminated. Done at Brussels, 29 April 1986. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 201, 30. 7. 1984, p. 1. (2) OJ No C 95, 16. 4. 1985, p. 2.